EXHIBIT ROYAL FINANCIAL, INC. SEVERANCE BENEFITS PLAN TABLE OF CONTENTS Page Article1 GENERAL 1 1.1 Purpose 1 1.2 Effective Date 1 1.3 Definitions 1 1.4 Controlling Authority 2 1.5 Sole Source of Severance Benefits 2 Article2 ELIGIBILITY AND BENEFITS 3 2.1 Eligibility 3 2.2 Eligibility Exclusions 3 2.3 Severance Pay 3 2.4 Form and Payment of Severance Benefits 4 2.5 Lump Sum Death Benefit 4 2.6 Other Benefits 4 Article3 PLAN ADMINISTRATION 5 3.1 Administration of Plan 5 3.2 Rules and Procedures 6 3.3 Claims Procedure 6 3.4 Actions of the Plan Administrator 6 3.5 Delegation 6 3.6 Reliance on Experts 7 Article4 LIMITATIONS AND LIABILITIES 7 4.1 Non-guarantee of Employment 7 4.2 Non-alienation of Assets and Benefits 7 4.3 Limitation of Liability 7 4.4 Indemnification 7 Article5 FUNDING 7 5.1 Funding 7 Article6 EMPLOYERS AND SUCCESSORS 8 6.1 Obligation of Employers 8 i TABL OF CONTENTS (continued) Page 6.2 Cooperation by Each Employer 8 6.3 Successors 8 Article7 AMENDMENT AND TERMINATION 8 7.1 General 8 7.2 Amendments 8 7.3 Effect of Change in Control 8 Article8 MISCELLANEOUS PROVISIONS 9 8.1 ERISA 9 8.2 Applicable Law 11 8.3 Exclusive Benefit of Participants 11 8.4 Agent for Service of Process 11 8.5 Confidential Information 11 8.6 Recovery of Payments Made in Error 11 8.7 Severability 12 8.8 Code Section 409A 12 ii ROYAL FINANCIAL, INC. SEVERANCE BENEFITS PLAN ARTICLE1 GENERAL 1.1Purpose.It is the intention of Royal Financial, Inc. (the “Company”) to create and maintain this Severance Benefits Plan (the “Plan”) to provide Eligible Employees with income after termination of employment under the circumstances described herein. 1.2Effective Date.The Plan shall become effective on September23, 1.3Definitions.Each term defined herein shall be given its defined meaning wherever used in this document, unless the context requires otherwise. “Bank” means Royal
